DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
reference numerals 206, 120*, 128*, 116 in Figure 1;  It is noted that paragraph [0062] refers to program 128 executed for automatically cleaning.  However, in Figure 1, it appears that the auto cleaning structure is labeled with reference numeral 120.  Therefore correction is required.  
reference numeral 200 in Figure 2
reference numeral 300 in Figure 3
reference numeral 400 in Figure 4
reference numeral 500 in Figure 5
reference numerals 55, 600 in Figure 6
reference numeral 700 in Figure 7
reference numeral 800 in Figure 8
reference numeral 900 in Figure 9
reference numeral 1000 in Figure 10
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
an algorithm 106 described in paragraph [0060]
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because of the following informalities:   In Figure 10, it is suggested that the term “Pan Dongdong” be deleted from the Figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms and phrases which are not clear, concise and exact. In particular, there are numerous instances of incomplete sentences or sentences with a capitalized word mid-sentence which makes the disclosure difficult to understand.  The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:  
Paragraph [0004] “…a certain o practically no distance…”; “The system my use…”
Paragraph [0005] “…so that the print head control motherboard controls the first A print head performs printing…”
Paragraph [0007] “…and to perform the second standby Print the image data for printing.”
Paragraph [0016] “…so that the print head control main board controls the The second print head starts from a stop position…”
Paragraph [0018] “…is executed by a processor, implements any of the foregoing wall painting printing methods applied to a control terminal A step of.”
Paragraph [0046] “…That is, for the image data to be printed next, control the stop position where the second print head stops printing from the first print head Beginning to be printed from the second image data to be printed.”
Paragraph [0046] “…when the print head is limited to the wall painter The limitation of the width of the fuselage.”
The above listing are merely examples of the types of problems occurring in the specification and is in no way an all-encompassing list.  In response to this Office Action, applicant is required to carefully review the specification and correct all such errors to insure the specification is in compliance with 35 USC 112.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, the phrase “the sending a second print instruction” in line 1 has no proper antecedent basis because no sending of a print instruction was previously recited.  Additionally, the term “the print head control motherboard” in lines 5-6 has no proper antecedent basis since no motherboard was previously recited.  Similarly, the term “the second print head” in line 6 has no proper antecedent basis since no second print head was previously recited.  Additionally, the phrase “to perform the second standby print the image data for printing” in lines 7-8 is unclear in meaning.  
With respect to claim 3, the term “all the image data” in line 2 has no proper antecedent basis because no image data was previously recited.  Note consistent terminology should be used throughout the claims.  Thus, it is suggested that this phrase be deleted and replaced with –the first image data and the second image data--.
With respect to claim 4, the following terms in the claim have no proper antecedent basis:  “the to-be-printed image data,” “the third to-be-printed image data,” “the fourth to-be-printed image data,” “the print position,” “the third print position,” “the fourth print position,” “the spaced horizontal distance,” “the horizontal distance,” and “the second print head.”  Additionally it appears that claim 4 is two sentences which is not an allowed format for the claims.  
With respect to claim 5, it is suggested that the term “it” in line 1 be deleted since the term “it” may be ambiguous in meaning.  The scope of claim 5 is confusing in that it appears that the claim is reciting a plurality of first print heads and a second print head in the preamble of the claim but then the body of the claim only refers back to a single first print head and a second print head.  Thus, it appears that claim 5 is intended to be reciting that the wall color drawing machine comprises a first print head and a second print head on both sides of the color drawing machine.  Again, claim 5 has several instances of claim language that lacks proper antecedent basis such as the terms “the first stop instruction” (line 8), “the first head” (lines 7-9, 16), “the stop printing image data” (line 10).
With respect to claim 7, the phrase “all the image data” has no proper antecedent basis and is unclear in meaning as to which of the previously recited image data is being referred to.
With respect to claim 8, in line 4, the phrase “printed image data to be printed” is awkward and confusing.  Additionally, in line 6 of claim 8, the phrase “and the first The print position corresponding to the three to be printed” is confusing and unclear in meaning.  It appears that applicant is attempting to recite that the third image data is used as a third print position and the fourth image data is used as a fourth print position, the third print position being separated from the fourth print position by a horizontal distance corresponding to the distance between the first print head and the second print head.  However, the claim language is awkward and confusing and should be amended as necessary to more clearly reflect the relationship between the third and fourth image data as disclosed in the specification. 
With respect to claim 9, it is suggested that the term “of” be inserted between the term “method” and “printing” in line 1 to correct an obvious typographical error.  Additionally, it is suggested that the phrase –the algorithm with—be inserted after “executing” in line 3 since it appears from the context of the other claim language that the algorithm is being executed rather than the processor.  Also, it is suggested that the term “a wall” in line 4 of the claim be deleted and replaced with –the wall—since the wall was previously recited in line 1. 

To correct these issues, it is suggested that the claims be amended to use language such as the language that follows:
1.  (Amended) A method implemented by one or more processors of a device, the method comprising: 
receiving first image data of a first image to be printed; 
instructing a first print head to perform a first print operation; 
halting the first print operation at a first location on a wall surface; 
receiving second image data of a second image to be printed at the first location;
performing a second printing operation with a second print head; and
halting the second printing operation at a preset distance from an edge of the wall surface.

2. (Amended) The method of claim 1, wherein before [the] sending a second print instruction to a processor, further comprising: 
acquiring stop position information indicating a stop position where the first print head stops printing; 
the second print instruction also carries the stop position information, so that a [the] print head control motherboard controls the second print head to start from the stop position based on the stop position information, and to perform the second [standby print the image data for printing] printing operation.

3. (Amended) The method of claim 2, wherein the stop position information is an amount of data that has been printed out of [all] the first image data when the first print head stops printing.
4. (Amended) The method of claim 1, further comprising: 
acquiring additional [image data, [the] a print position corresponding to the third [a [the] third print position, the print position corresponding to the fourth [a [the] fourth print position, and the third print position is equal to the fourth print position 

5 (Amended)  A wall color printing methodcomprising a first print head and a second print head located on both sides of the wall color drawing machine 
receiving a first print instruction sent by a control terminal, where the first print instruction carries first image data to be printed, and the first image data to be printed is image data to be printed 
after receiving [the] a first stop instruction sent by the control terminal, controlling the first print head to stop printing, and [the] image data last printed when the first print head stops printing is used as [the] stop printing image data; 
receiving a second print instruction sent by the control terminal, where the second print instruction carries second image data to be printed, and the second image data to be printed is [an] image data to be printed stop printing image data controlling the second print head to start printing at a stop position where the first print head stops printing, and perform printing according to the second image data to be printed.

6. (Amended) The method of claim 5, wherein the second print instruction further carries stop position information indicating a stop position where the first print head stops printing, the controlling the second print head to start printing from a stop position where the first print head stops printing and printing according to the second image data to be printed is 

7. (Amended) The method of claim 6, wherein the stop position information is an amount of data that has been printed out of [all] the first image data when the first print head stops printing.

8. (Amended) The method of claim 5, further comprising receiving a third print instruction and a fourth print instruction sent by the control terminal, where the third print instruction carries third image data to be printed, and the third image data to be printed needs to be performed by the first print head wherein a print position corresponding to the third image data is used as the third print position, the print position corresponding to the fourth corresponding to a distance between the first print head and the second print head.

9. (Amended) A method of printing on a wall, the method comprising: 
accessing at a processor a memory storing an image and an algorithm; 
and executing the algorithm with the processor to coordinate operation of at least four printer heads, wherein the algorithm enables printing substantially to an edge of [a] the wall.

For the sake of furthering prosecution, the claims have been interpreted for examination relative to the prior art to have the scope of the suggested amended claims as set forth above.  
However, appropriate correction and/or clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (CN 110561920 A).
With respect to claim 1, Liu teaches a method implemented by one or more processors of a device, the method comprising:
receiving data of a first image to be printed (step 21, Fig. 2; step 402, Fig. 4);
instructing a first print head to perform a first printing operation (step 22, Fig. 2; steps 403-404, Fig. 4);
halting the first printing operation at a first location on a wall surface (step 23, Fig. 2; steps 406-407, Fig. 4);
receiving data of a second image to be printed at the first location (step 24, Fig. 2; steps 408-409, Fig. 4);
performing a second printing operation (step 25, Fig. 2; step 410, Fig. 4); and
halting the second printing operation at a preset distance from an edge of the wall surface (steps 411-412, Fig. 4).  See Figures 1-9 and the English language translation of Liu attached to this Office Action.  
With respect to claim 2, Liu teaches before sending a second print instruction to a processor, further comprising:
acquiring stop position information indicating a stop position where the first print head stops printing; 
the second print instruction also carries the stop position information, so that a print head control motherboard controls the second print head to start from the stop position based on the stop position information, and to perform the second standby print the image data for printing. (steps 24-25, Fig. 2; steps 408-409, Fig. 4) 
With respect to claim 3, Liu teaches wherein the stop position information is an amount of data that has been printed out of all the image data when the first print head stops printing (step 23, Fig. 2; step 408-409, Fig. 4).
With respect to claim 4, Liu teaches acquiring the to-be-printed image data that needs to be printed by the first print head as the third to-be-printed image data and the to-be-printed data that needs to be printed by the second print head as the fourth to-be-printed image data, the print position corresponding to the third to-be printed image data is used as the third print position, the print position corresponding to the fourth to-be printed image data is used as the fourth print position, and the third print position is equal to the fourth print position. The spaced horizontal distance is the horizontal distance between the first print head and the second print head. (step 52, Fig. 5) 
With respect to claim 5, Liu teaches a wall color printing method characterized in that it is applied to a print head control motherboard of a wall color drawing machine (Fig. 1), and the wall color drawing machine further comprises first print heads located on both sides of the wall color drawing machine and a second print head, the method comprising:
receiving a first print instruction sent by a control terminal, where the first print instruction carries first image data to be printed, and the first image data to be printed is image data to be printed that needs to be printed by the first print head (steps 21-22, Fig. 2; steps 402-404 Fig. 4);
after receiving the first stop instruction sent by the control terminal, controlling the first print head to stop printing, and the image data last printed when the first print head stops printing is used as the stop printing image data (step 23, Fig. 2; steps 406-407, Fig. 4);
receiving a second print instruction sent by the control terminal, wherein the second print instruction carries second image data to be printed, and the second image data to be printed is an image to be printed that needs to be printed by the second print head data, and the second image data to be printed is image data adjacent to the position where the image data to be stopped is printed out of all image data of the image to be printed (step 24, Fig. 2; step 409, Fig. 4); and
controlling the second print head to start printing at a stop position where the first print head stops printing, and perform printing according to the second image data to be printed (step 25, Fig. 2; step 410, Fig. 4).  See Figures 1-9 and the English language translation of Liu attached to this Office Action.
With respect to claim 6, Liu teaches wherein the second print instruction further carries stop position information indicating a stop position where the first print head stops printing, the controlling the second print head to start printing from a stop position where the first print head stops printing and printing according to the second image data to be printed includes based on the stop position information, controlling the second print head to start printing from the stop position and print according to the second image data to be printed (step 25, Fig. 2; step 410, Fig. 4). 
With respect to claim 7, Liu teaches wherein the stop position information is an amount of data that has been printed out of all the image data when the first print head stops printing (step 23, Fig. 2; step 408-409, Fig. 4).
With respect to claim 8, Liu teaches further comprising receiving a third print instruction and a fourth print instruction sent by the control terminal, where the third print instruction carries third image data to be printed, and the third image data to be printed needs to be performed by the first print head printed image data to be printed, the fourth print instruction carries fourth image data to be printed, the fourth image data to be printed is image data to be printed that needs to be printed by the second print head, wherein the third image data is used as the third print position and the fourth image data is used as the fourth print position, the third print position being separated from the fourth print position by a horizontal distance corresponding to the distance between the first print head and the second print head. (step 52, Fig. 5). 

Claims 9 is rejected under each of 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lapidot et al. (WO 2018/163036 A1).
With respect to claim 9, Lapidot et al. teaches a method of printing on a wall (i.e., fixed surfaces such as walls, ceilings, etc. as described on page 7, lines 18-22 and page 18, lines 3-5) the method comprising:
accessing at a processor (see page 8, lines 10-11), a memory storing an image and an algorithm (i.e., print application described on page 10 at steps 430-450 for example); and
executing the algorithm with the processor to coordinate operation of at least four printer heads 160 , wherein the algorithm enables printing substantially to an edge of the wall.  See Figures 1-5B and page 1, lines 12-13, page 2, lines 9-12, and page 10, line 11-page 13, line 4 of Lapidot et al.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schmidt (WO 2017/134193 A1) and Bi et al. (CN 206144163 U) each teach a wall printing method having similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571)272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
September 28, 2022